Citation Nr: 1015630	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-31 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service connected right knee 
disabilities.

2.  Entitlement to an increased rating for service connected 
degenerative medial meniscus of the right knee, currently 
rated as 10 percent disabling.

3.  Entitlement to a rating greater than 10 percent prior to 
March 2005 for service connected right knee degenerative 
joint disease with anterior cruciate ligament laxity, and 
attenuation.

4.  Entitlement to a rating greater than 20 percent from 
March 2005 for service connected right knee degenerative 
joint disease with anterior cruciate ligament laxity, and 
attenuation.

5.  Entitlement to a rating greater than 30 percent from 
October 2005 for service connected right knee degenerative 
joint disease with anterior cruciate ligament laxity, and 
attenuation.

6.  Entitlement to a separate rating for scars, as residuals 
of service connected right knee related surgeries.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By way of history, the Veteran filed his claim seeking an 
increased rating for his service connected right knee 
disabilities in July 2004.  At that time, the Veteran was 
rated as 10 percent disabled for his service connected right 
knee degenerative joint disease with anterior cruciate 
ligament laxity, attenuation, and scars.  Since that time, 
the Veteran has undergone two surgical procedures.  As a 
result of multiple rating actions, the Veteran has the 
following disability ratings in effect during the appeal 
period:

*	a 10 percent rating effective prior to March 24, 2005;
*	a 20 percent rating effective March 24, 2005;
*	a 30 percent rating effective from October 5, 2005;
*	a 100 percent convalescent rating in effect from 
November 19, 2007 to January 31, 2008;
*	a 30 percent rating effective February 1, 2008;
*	a 100 percent convalescent rating in effect from May 14, 
2008 to November 30, 2008; and
*	a 30 percent rating in effect from December 1, 2008.

For ease of reference, the Board has rephrased the issues 
listed on the title page to reflect that staged schedular 
ratings are in effect for the appeal period disregarding the 
periods of convalescence, for which further compensation for 
these periods is not for consideration.

Further it appears that the issue of entitlement to TDIU has 
been raised by the record, if not directly by the Veteran.  
The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not related to and 
was not caused by his service connected right knee 
disability.

2.  Prior to March 2005, the Veteran's right knee did not 
exhibit moderate subluxation or instability or flexion 
limited to 30 degrees or extension limited to 15 degrees.

3.  Between March 2005 and October 2005, the Veteran's right 
knee did not exhibit severe subluxation or instability or 
flexion limited to 30 degrees or extension limited to 15 
degrees.

4.  From October 2005, the Veteran's right knee did not 
exhibit flexion limited to 30 degrees or extension limited to 
15 degrees.

5.  The Veteran's scar over the lateral aspect of the right 
knee is painful to palpation.


CONCLUSIONS OF LAW

1.  The left knee disability is not related to and was not 
caused by the service connected right knee disability.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  A rating greater than 10 percent for degenerative medial 
meniscus of the right knee is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2009).

3.  Prior to March 2005, a rating greater than 10 percent for 
service connected right knee degenerative joint disease with 
anterior cruciate ligament laxity and attenuation is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

4.  A rating greater than 20 percent for service connected 
right knee degenerative joint disease with anterior cruciate 
ligament laxity and attenuation is not warranted from March 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2009).

5.  A rating greater than 30 percent for service connected 
right knee degenerative joint disease with anterior cruciate 
ligament laxity and attenuation, is not warranted from 
October 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

6.  A separate 10 percent rating is warranted for the 
Veteran's service connected scars.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7804 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran does not assert, and there 
is no evidence to show, that the disability in issue was 
caused or aggravated by his service.  See 38 C.F.R.    § 
3.303 (2009).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R.             § 
3.310.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R.     § 3.310(b) was moved to 
sub- section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will 
be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the 
onset of aggravation and the receipt of medical 
evidence establishing the current level of 
severity of the nonservice-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well 
as any increase in severity due to the natural 
progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006.  The 
Board has reviewed this case under both Allen and the old and 
new criteria.  See generally, Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the Veteran argues that his left knee 
disability is the result of his service connected right knee 
disabilities.  The Veteran was afforded a VA examination in 
October 2004; however, the examiner did not review the claims 
file.  Therefore, the examiner's opinion has little probative 
value.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that medical examinations must be thorough and take 
into account the records of prior examinations and 
treatment.) 

In February 2008, the Veteran had another VA examination for 
his left knee.  The examiner reviewed the claims file in 
conjunction with the examination.  During the examination, 
the Veteran reported that he had been experiencing left knee 
problems for approximately eight months.  After a 
comprehensive physical examination, review of the claims 
file, and interview of the Veteran, the examiner diagnosed 
the Veteran as having stable joint degenerative medial and 
lateral meniscus tears of the left knee.  The examiner stated 
that there is no evidence to show gait stance changes or 
trauma to the left knee.  He stated that the Veteran reported 
age related changes associated with his avid athletic 
activities and that the summation of all of his injuries to 
his left knee is chronological age related degenerative 
problems not caused by trauma and definitely not caused by 
gait and stance changes secondary to his right knee 
disability.  He concluded that the current left knee 
condition is not caused by or a result of the service 
connected right knee condition or service.  The examiner 
stated that the right knee could not have caused the left 
knee problems.

	The Board finds that the examination is adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

A private treatment record from Dr. R.E.W., MD (Dr. R.W.), 
dated January 2008, states that the Veteran complained of 
left knee pain, which has been present for the last six to 
seven years.  Dr. R.W. stated that the pain came on 
gradually.  On examination, Dr. R.W. found medial joint line 
tenderness with full extension and full flexion.  The Veteran 
had good strength about the knee.  The McMurray's test caused 
some pain along the left knee.  The diagnosis was torn medial 
meniscus of the left knee.  Another record, dated June 2008, 
by Dr. M.K.B., MD (Dr. M.B.), indicates that the Veteran's 
left knee gave way causing him to fall, landing on his right 
knee.  Neither Dr. R.W. nor Dr. M.B., both of NOSM, LLC, 
indicated that the left knee condition was caused by or in 
any way related to the service connected right knee 
disability.

The Board has reviewed the VA outpatient treatment records 
and private treatment records, but finds no evidence of a 
nexus between the left knee disability and service connected 
right knee disability.  As such, there is no evidence to 
support the claim for secondary service connection.

The Board has also considered the Veteran's statements 
asserting a nexus between his left knee disability and his 
service connected right knee disability.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  While 
competent to report symptoms as they come to him through his 
senses, degenerative joint disease is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by treatment 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to the Veteran's statements with respect to 
etiology of the left knee disability.  See Cartright, 2 Vet. 
App. at 25.

The Veteran argues that the Board should remand the claim so 
that the examiner can review the medical records from NOSM, 
LLC and address whether the Veteran's left knee meniscus tear 
was caused by the right knee giving out.  After thoroughly 
reviewing the entire record, the Board finds that this action 
is not necessary nor required in order to adequate develop 
the claim.  The VA examiner diagnosed the Veteran's left knee 
meniscus tears and noted the Veteran's history of right knee 
instability and buckling.  As noted above, the examiner 
reviewed the claims file and the Veteran's history before 
rendering his opinion.  Further, records from NOSM, LLC 
indicate that the Veteran's left knee gave out, not the right 
knee.  Therefore, the Board finds that a remand for a new VA 
examination is not warranted.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for the left knee disability as secondary 
to the service connected right knee disabilities and that 
there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In this case, the Veteran seeks a rating greater than 10 
percent prior to March 2005, greater than 20 percent from 
March 2005, and greater than 30 percent from October 2005 for 
his right knee degenerative joint disease with anterior 
cruciate ligament laxity attenuation, rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, which 
rates impairment based on recurrent subluxation or lateral 
instability of the knee, slight recurrent subluxation or 
lateral instability is rated at 10 percent disabling; 
moderate subluxation or lateral instability is rated at 20 
percent disabling; and severe subluxation or lateral 
instability is rated at 30 percent disabling.  Unfortunately, 
30 percent is the highest rating attainable under this 
criteria; however, important for this case, the VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under DC's 5257 and 5003 does 
not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under DC's 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. § 
4.6.

The Veteran also seeks an increased rating for his right knee 
degenerative medial meniscus, currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5010, arthritis due to 
trauma.  Diagnostic Code 5010 provides that arthritis due to 
trauma that is substantiated by X-ray findings is to be rated 
as degenerative arthritis under DC 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including DC 5256 (ankylosis), DC 
5258 (dislocated semilunar cartilage), DC 5259 (symptomatic 
removal of semilunar cartilage), DC 5260 (limitation of 
flexion), DC 5261 (limitation of extension), DC 5262 
(impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).

Diagnostic Code 5260 allows for assignment of a 10 percent 
rating when there is evidence of flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension, a 20 percent 
disability rating is assigned for extension limited to 15 
degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, limitation of flexion, a 20 percent rating 
will be assigned for limitation of flexion of the knee to 30 
degrees and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 
4.71a.

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).

A.  Time period prior to March 2005

Prior to March 2005, the Veteran was rated 10 percent 
disabled under DC 5257 for his right knee degenerative joint 
disease with anterior cruciate ligament laxity attenuation, 
and rated 10 percent disabled for his right knee degenerative 
medial meniscus under DC 5010.  38 C.F.R. § 4.71a.  In August 
2003, the Veteran was afforded a VA examination; however, the 
examination report indicates that the examiner did not have 
the claims file for review.  Because it is the Veteran's 
current disability and symptomatology that is at issue, the 
Board finds that the Veteran was not prejudiced by the 
oversight as the report includes objective medical findings 
as of that date that are not compromised by a lack of 
historical record.

During the examination, the Veteran reported pain and 
popping, constant swelling, and a loss of feeling of tissue 
bulk in the medial area of the right knee.  He reported that 
his right knee buckles on him, giving out while standing or 
walking.  The Veteran denied locking of the knee.  He 
reported that the disability interferes with his ability to 
perform chores around the house and his ability to 
participate in recreational activities.  He also noted that 
the right knee disability affects his job as a truck driver, 
making it harder for him to get in and out of the truck.  He 
further reported that using the clutch while driving 
aggravates the right knee.  The condition is aggravated by 
prolonged standing, squatting, and kneeling to stand.

On examination, the Veteran had range of motion (ROM) from 0 
degrees extension to 130 degrees flexion.  The Lachman test 
showed 1+ laxity of the right knee with marginal endpoint.  
The Valgus stress testing showed 0.5 cm. of opening laxity, 
or subluxation.  It was noted that the Veteran had an 
antalgic gait.  The diagnosis was degenerative joint disease 
of the right knee, degenerative medial meniscus, and anterior 
cruciate ligament laxity.  Based upon the physical 
examination and consideration of the DeLuca criteria, the 
Board finds that this VA examination supports the assigned 10 
percent rating, at most, for slight recurrent subluxation or 
lateral instability.  The ROM testing shows flexion and 
extension measurements far greater than those required for an 
increased rating under DC 5260 and DC 5261.

Also of record is an October 2004 VA examination.  The 
examiner did not have the Veteran's claims file for review; 
however, as it is the Veteran's current disability and 
symptomatology that is at issue, the Board finds that the 
Veteran was not prejudiced by the oversight.  During the 
examination, the Veteran reported constant pain in the medial 
aspect of his knee as well as constant swelling.  He also 
reported that his knee locks up at least once per day and 
periodically gives way.  He reported pain at an 8 of 10, 
which is aggravated if he stands more than 10 to 20 minutes 
or walks for more than 40 to 50 feet.

The Veteran reported that he is no longer able to work as a 
truck driver because he is not able to climb up into the 
truck.  He stated that his current job consists of loading 
and unloading trucks.  The physical examination showed that 
the Veteran's ROM was from 0 degrees extension to 105 degrees 
of flexion.  Also noted was varus instability in the right 
knee along with tenderness to palpation over the medial 
aspect of the right knee.  The x-rays showed some cartilage 
loss in the medial compartment with reactive changes.  The 
impression was degenerative joint disease of the right knee.  
Again, based upon the evidence, the Board finds that the VA 
examination shows, at most, slight recurrent subluxation or 
lateral instability.  The ROM testing shows flexion and 
extension measurements far greater than those required for an 
increased rating under DC 5260 and DC 5261.

A VA outpatient treatment record, dated August 2004, shows 
that the Veteran's ROM was from 0 degrees extension to 130 
degrees of flexion.  He had 1+ varus deformity and 1+ medial 
laxity.  

Based on the evidence, the Board finds that the assigned 10 
percent rating under DC 5257 for right knee degenerative 
joint disease with anterior cruciate ligament laxity 
attenuation is appropriate.  The evidence shows slight 
subluxation or instability, shown by the August 2003 VA 
examiner's finding of 1+ laxity of the right knee with 
marginal endpoint and the Valgus stress test result of 0.5 
cm. of opening laxity, or subluxation.  The rating is further 
supported by the August 2004 VA treatment record and October 
2004 VA examination.  Pain with motion is not for 
consideration as an additional functional loss under 
diagnostic codes that are not based on a loss of motion.

The Board considered whether a higher rating is warranted 
under DC 5010 for limitation of motion for right knee 
degenerative medial meniscus.  Because the evidence fails to 
show that the Veteran's flexion is limited to 30 degrees or 
that his extension is limited to 15 degrees, a higher rating 
is not warranted.  Further, even considering the DeLuca 
criteria, the Board cannot find that the Veteran's disability 
warrants a higher rating.  At the worst, the Veteran's ROM is 
from 0 degrees of extension to 105 degrees of flexion, far 
from the required 15 degrees of extension or 30 degrees of 
flexion required for a  rating greater than 10 percent.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 10 percent for the 
Veteran's right knee degenerative joint disease with anterior 
cruciate ligament laxity attenuation for the time period 
prior to March 24, 2005.  The Board further finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for the Veteran's right knee degenerative 
medial meniscus for the time period prior to March 24, 2005.  
To this extent the appeal is denied.




B.  Time Period Between March 2005 and October 2005

Between March 2005 and October 2005, the Veteran was rated 20 
percent disabled under DC 5257 for his right knee 
degenerative joint disease with anterior cruciate ligament 
laxity attenuation and 10 percent disabled for his right knee 
degenerative medial meniscus under DC 5010.  38 C.F.R. 
§ 4.71a.  

A March 2005 VA orthopaedic note indicates that the Veteran 
reported progressive complaints of medial sided knee pain.  
He further reported that he stopped working as a truck driver 
in September 2004 due to the pain.  The examination showed 
antalgic gait, +2 opening with valgus stress, and a soft 
endpoint with Lachman.  An MRI of the right knee, dated May 
2005, shows that the Veteran had a complete tear of the body 
of the medial meniscus.

A May 2005 VA treatment record indicates that the Veteran had 
1+ varus and 1+ medial laxity and 30 degrees of flexion and 
lateral laxity.  He had a negative Lachman test, negative 
pivot shift, and positive step-off.  The impression was 
medial compartment arthritis.

Based upon the evidence, the Board finds that the assigned 20 
percent rating for right knee degenerative joint disease with 
anterior cruciate ligament laxity attenuation is appropriate.  
As noted, in March 2005, the Veteran had a +2 opening with 
valgus stress and a soft endpoint with Lachman.  Also noted 
was the complete tear of the medial meniscus.  The Board does 
not find that a rating greater than 20 percent is warranted 
as the evidence does not show severe subluxation or lateral 
instability.  Specifically, there are no objective findings 
showing severe disability.  Further, the Board finds that a 
rating greater than 10 percent under DC 5010 for limitation 
of motion for right knee degenerative medial meniscus is not 
warranted as flexion is not limited to 30 degrees and 
extension is not limited to 15 degrees.  Even considering the 
DeLuca criteria, the Board cannot find that the Veteran's 
disability warrants a higher rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 20 percent for the 
time period between March 24, 2005 and October 4, 2005 for 
right knee degenerative joint disease with anterior cruciate 
ligament laxity attenuation.  The Board further finds that 
the preponderance of the evidence is against a rating greater 
than 10 percent for the Veteran's right knee degenerative 
medial meniscus for the time period between March 24, 2005 
and October 4, 2005.  To this extent the appeal is denied.

C.  Time period from October 2005

Since October 2005, the Veteran has been rated 30 percent 
disabled under DC 5257 for his right knee degenerative joint 
disease with anterior cruciate ligament laxity attenuation, 
and 10 percent disabled for his right knee degenerative 
medial meniscus under DC 5010.  38 C.F.R. § 4.71a.  As noted 
above, 30 percent is the highest rating provided for under DC 
5257.

A VA treatment record dated October 5, 2005, indicates that 
the Veteran was scheduled for right knee surgery in New 
Orleans but that the surgery was cancelled due to hurricane 
Katrina.  The Veteran reported that the right knee pain 
limits his ambulation to approximately one block.  He stated 
that his right knee gives out but does not lock.  ROM testing 
showed extension at 0 degrees and flexion at 140 degrees.  
The Veteran was tender to palpation, moderate, along the 
lateral joint line, and tender to palpation, severe, over the 
medial joint line.  The Lachman's and McMurry's tests were 
negative.  Also noted was medial joint line opening with 
valgus force.  As the Veteran's ROM is far greater than the 
limitations required for a rating greater than 10 percent 
under DC 5010, even with consideration of the DeLuca 
criteria, the evidence weighs against the claim for an 
increased rating.

The Veteran had a VA examination in April 2006.  The record 
does not indicate whether the claims file was reviewed in 
conjunction with the examination; however, as it is the 
Veteran's current disability and symptomatology that is at 
issue, the Board finds that the Veteran was not prejudiced by 
the oversight as the objective medical findings from the 
examination of the Veteran are clearly articulated.  During 
the examination, the Veteran reported that the right knee 
would give out due to weakness, causing falls about four 
times per day.  The right knee symptoms included weakness of 
the knee, swelling, frequent locking of the knee, and 
constant pain.  The Veteran described the pain as sharp, 
measuring a 9 of 10 on a scale of 1 to 10 with 10 being the 
most severe.  The Veteran reported that his former profession 
was as a truck driver, but that he could no longer drive 
because his knee gives out and he is in constant pain.

The physical examination revealed a scar on the medial knee 
measuring 12 cm. by .2 cm.  The examiner stated that the scar 
is not related to the Veteran's right knee disabilities.  In 
addition, the examiner noted the Veteran's antalgic gait and 
normal posture.  The examiner stated that the Veteran 
requires a brace for stability.  ROM testing showed flexion 
to 130 degrees and extension to 0 degrees.  Function was 
additionally limited by pain, weakness, lack of endurance.  
The results of the anterior and posterior cruciate ligament 
tests were abnormal, with moderate instability.  The medial 
and lateral collateral ligament test results were abnormal 
with severe instability.  The medial and lateral meniscus 
stability test was abnormal with moderate instability.  The 
examiner stated that the Veteran's VA diagnosis of right knee 
degenerative joint disease with anterior cruciate ligament 
laxity, attenuation and degenerative medial meniscus, had 
progressed to right knee degenerative joint disease with 
anterior cruciate ligament laxity attenuation and 
degenerative medial meniscus now progressed to tear of ACL 
and MCL with extreme degeneration of the medial compartment.  
The examiner stated that the effect of the condition on the 
Veteran's daily activity is severe insofar as the Veteran has 
not been able to perform his usual work as a truck driver.  
As the Veteran's ROM is far greater than the limitations 
required for a rating greater than 10 percent under DC 5010, 
however, even with consideration of the DeLuca criteria, the 
evidence weighs against the claim for an increased rating.

VA treatment records dated May 2007 show that the Veteran 
suffered severe right knee pain.  He reported that he was a 
dock worker but that he could no longer work due to the 
severe pain.  He stated that he was on light duty but was 
afraid that he would be fired soon if unable to return to 
regular duty.  The Veteran reported his pain at a 9 out of 10 
and indicated that the knee brace has provided some relief.  
The physical testing showed ROM from 0 degrees extension to 
130 degrees flexion.  The physician ordered an MRI, which was 
completed in May 2007, and shows tricompartmental 
degenerative joint changes and a meniscal tear.  Again, 
because the Veteran's ROM is far greater than the limitations 
required for a rating greater than 10 percent under DC 5010, 
even with consideration of the DeLuca criteria, the evidence 
weighs against the claim for an increased rating.

VA treatment records show that the Veteran underwent a right 
knee arthroscopy with partial medial meniscectomy in November 
2007.  VA granted a temporary total rating for convalescence 
effective November 19, 2007 to January 31, 2008, reducing the 
rating to 30 percent as of February 1, 2008.  The Board 
reviewed private treatment records from the practice that 
performed the surgical treatment, specifically, Dr. D.L.F., 
MD ("Dr. D.F."), Dr. M.B., and Dr. R.W., all of NOSM, LLC.  
A record dated January 2008 notes that the Veteran had 
surgery on the right knee in 1967, 1986, 1998, and 2007.  The 
Veteran's ROM for the right knee was from full extension to 
130 degrees of flexion.  Dr. D.F. also noted that the Veteran 
has worked as a truck driver over the years but has primarily 
worked as a dock worker over the last five years.  A February 
2008 treatment record indicates that the Veteran had limited 
ROM and a very tender point over the medial joint line.  
Secondary pain was elicited from the lateral meniscus area 
and tertiary pain point was in the patella superior patellar 
area.  The assessment was right knee degenerative joint 
disease.  

Also of record is the May 2008 surgical record from NOSM, LLC 
for the Veteran's right tibial osteotomy. On May 14, 2008, 
the Veteran underwent an upper tibial osteotomy.  It is noted 
that the Veteran was granted temporary total disability 
benefits for convalescence, effective May 14, 2008 until 
November 30, 2008, at which time the rating was reduced to 30 
percent.  An October 2008 record indicates that the Veteran 
might be ready to return to his normal duties at work in one 
month.  A December 2008 letter indicates that Dr. D.F. 
released the Veteran to return to sedentary-type work.  The 
treatment records from NOSM, LLC weigh against the claim for 
an increased rating as the evidence shows that the Veteran's 
flexion and extension is far greater than the limitations 
required for an increased rating, even with consideration of 
the DeLuca criteria.


The Veteran had a VA examination in October 2008.  The VA 
examiner reviewed the Veteran's medical records and provided 
a brief summary of his knee surgeries and treatment.  The 
examiner noted that the Veteran had a high tibial osteotomy 
of the right leg in May 2008 and that the postoperative 
course is complicated by swelling of the lower extremity and 
numbness along the lateral aspect of the knee.  The Veteran 
started short term medical leave in May 2008 and had not 
returned to work as of the date of the examination.

The Veteran described the knee pain as sharp, stabbing 
sensation deep in the knee.  He stated that the pain is 
intermittent throughout each day without incapacitating 
episodes, and flare-ups of right knee pain.  The Veteran 
rated his pain at an 8 out of 10, with 10 being the worst 
possible pain.  He reported occasional instability, or 
subluxations, of his knees but no history of knee joint 
dislocation or infection.  The pain is accompanied by 
swelling and redness, weakness of the lower extremities, 
fatigue, and a lack of endurance with physical activity.

The examiner noted that the Veteran has required several 
orthotic braces for the right knee and that at the time of 
the examination, the Veteran was undergoing postoperative 
rehabilitation of the right knee with strengthening and range 
of motion (ROM) exercises.  The Veteran is able to perform 
activities of daily living (ADLs) with great difficulty 
because of his post operative right knee pain.  He stopped 
all recreational activities because of his right knee and low 
back conditions.

The examiner noted that the Veteran ambulates with an 
antalgic gait, off loading the right lower extremity with the 
right knee held in slight extension.  The physical 
examination of the right knee showed an old surgical scar 
over the lateral aspect of the right knee.  The scar was 
tender to light and deep palpation.  The Veteran also has a 
scar over the medial joint line of the right knee, which was 
not tender to palpation.  A slight varus deformity was noted 
as well as grade 1+ valgus laxity of the medial collateral 
ligament with valgus stress applied to the right knee in full 
extension and with 20 degrees of flexion.  Also noted was 
grade 1A laxity of the anterior cruciate ligament with a 
Lachman's examination of the right knee.  

The ROM testing showed active extension from +20 to 80 
degrees, passive flexion from +15 to 85 degrees, and knee 
flexion with repetition from +15 to 85 degrees, with pain on 
motion.  Sensation was decreased to light touch along the 
lateral aspect of the right knee and the right lower leg.  
The diagnosis was traumatic arthritis of the right knee 
following multiple arthroscopic procedures and a recent high 
tibial osteotomy of the knee.  Also diagnosed was anterior 
cruciate ligament deficiency of the right knee following 
multiple operations as well as medial collateral ligament 
insufficiency of the right knee following multiple 
operations.  The examiner indicated review of the DeLuca 
criteria and found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance except as otherwise 
noted.  In support of this opinion, the examiner related his 
consideration of the subjective complaints as well as 
objective medical findings and stated that ligamentous 
instability of the right knee appears to have the greatest 
functional impact.

An October 2008 record indicates that the Veteran might be 
ready to return to his normal duties at work in one month.  A 
December 2008 letter indicates that Dr. D.F. released the 
Veteran to return to sedentary-type work.  A VA outpatient 
treatment record dated March 2009 shows that the Veteran was 
advised to seek sedentary jobs that allow short breaks while 
an April 2009 treatment record indicates that the Veteran is 
retired.  A June 2009 VA treatment record shows ROM testing 
at 0 degrees extension and 100 degrees flexion, a negative 
Lachman's test, and some laxity to valgus stress.  In July 
2009, the Veteran requested a cane.

As noted above, 30 percent is the highest rating provided 
under DC 5257 for the right knee degenerative joint disease 
with anterior cruciate ligament laxity attenuation.  For a 
higher rating for the right knee degenerative medial meniscus 
under DC 5010, the Veteran must have flexion limited to 30 
degrees or extension limited to 15 degrees.

Regarding the October 2008 VA examination, the Board notes 
that the examination was conducted while the Veteran was 
receiving compensation for convalescence status-post high 
tibial osteotomy of the right knee.  As noted, the ROM 
measured from 20 degrees of extension to 80 degrees flexion, 
which would ordinarily provide for a rating of 30 percent 
under DC 5261, limitation of extension.  As such, the Board 
finds that the Veteran is not entitled to an increased or 
staged rating based solely on this ROM test as the Veteran 
was still recovering from his surgery and still receiving his 
convalescence rating.  ROM testing in June 2009 showed that 
the Veteran's extension was 0 degrees and flexion was 100 
degrees.  Throughout the pendency of the appeal, the 
Veteran's extension has consistently been to 0 degrees.  ROM 
testing of flexion has shown results of 100 degrees to 140 
degrees flexion.  Because flexion must be limited to 30 
degrees for a rating greater than 10 percent, a higher rating 
is not warranted based upon the Veteran's motion.

In addition to the criteria discussed above, the Board must 
also consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The October 2008 VA examiner 
reported pain on ROM testing but found no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.  
Further, VA examinations and treatment records show that the 
Veteran has range of motion far greater than is required for 
an increased rating.  Therefore, the Veteran is not entitled 
to an increased rating based upon the DeLuca criteria.

The Board has also considered the Veteran's statements 
regarding his symptoms; however, as noted above, for a higher 
rating under DC 5260 and 5261, the medical evidence must show 
flexion and/or extension measurements within the criteria 
necessary for an increased rating or show measurements in 
combination with the DeLuca criteria sufficient to warrant an 
increased rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against a schedular rating 
greater than 30 percent from October 2005 for right knee 
degenerative joint disease with anterior cruciate ligament 
laxity attenuation.  The Board further finds that the 
preponderance of the evidence is against a schedular rating 
greater than 10 percent for the Veteran's right knee 
degenerative medial meniscus from October 4, 2005.


The Board must also consider whether the case should be 
referred for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  As addressed below, a claim of entitlement to 
TDIU is being remanded to the RO for adjudication.  The Board 
will defer consideration of 38 C.F.R. § 3.321(b) pending the 
additional development.

D.  Scars

The RO rated the Veteran's scars with his right knee 
degenerative joint disease with anterior cruciate ligament 
laxity, and attenuation.  However, the Board finds that a 
separate rating for the Veteran's scars is warranted as the 
October 2008 VA examiner stated that the Veteran had an old 
surgical scar over the lateral aspect of the right knee that 
was tender to light and deep palpation.  The Veteran also had 
a scar over the medial joint line of the right knee, which 
was not tender to palpation.  

During the pendency of the Veteran's claim and appeal, the 
criteria for rating disabilities of the skin were changed by 
an amendment to the rating schedule that became effective on 
October 23, 2008.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

Under both the old and the revised criteria, scars that are 
tender to palpation are rated 10 percent disabling under 
38 C.F.R. § 4.118, DC 7804.  Accordingly, the Board finds 
that a 10 percent rating is warranted for the Veteran's 
painful scar on the lateral aspect of the right knee.  To 
this extent, the Veteran's appeal is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the Dingess notice was issued after the initial 
rating decision; however, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March 2006 and May 2008 that fully 
addressed all notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in November 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained outpatient 
treatment records and private treatment records.  The Veteran 
was afforded VA medical examinations as discussed above.  
Significantly, the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

Service connection for a left knee disability secondary to 
the service connected right knee disabilities is denied.

A rating higher than 10 percent for degenerative medial 
meniscus of the right knee is denied.

A rating higher than 10 percent from July 2004, the date of 
claim, for right knee degenerative joint disease with 
anterior cruciate ligament laxity, and attenuation is denied.

A rating higher than 20 percent from March 2005 to October 
2005 for right knee degenerative joint disease with anterior 
cruciate ligament laxity, and attenuation, is denied.

A rating higher than 30 percent from October 2005 for right 
knee degenerative joint disease with anterior cruciate 
ligament laxity, and attenuation is denied.

A separate 10 percent rating for scars, as residuals of 
service connected right knee related surgeries is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).

Here, the Veteran has made statements that he is unable to 
work due to his service connected disabilities, raising the 
issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Hence, the 
Veteran's claim for an increased rating for right knee 
disabilities includes consideration of whether TDIU is 
warranted under the provisions of 38 C.F.R. § 3.340, 3.341, 
4.16.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and 
afforded a general medical examination.  The examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
service connected disabilities alone, without reference to 
any non-service connected disabilities, prevent the Veteran 
from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
explaining how to substantiate a claim for 
TDIU and perform any development deemed 
necessary after the Veteran's response to 
such notice.

2.  Schedule the Veteran for an 
examination to determine the effect of his 
service-connected disabilities on 
employability.  The claims folder should 
be provided to the examiner.  The examiner 
is asked to offer an opinion as to whether 
it is at least as likely as not (fifty 
percent probability or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.  If the examiner determines 
that the Veteran is unemployable due to 
service connected disability, he/she is 
specifically asked to state at what period 
of time, when reviewing the Veteran's 
medical history, is it clear that he 
became unable to work because of service-
connected disability.

Because the issue of extra-schedular 
evaluations for the right knee 
disabilities has been deferred, the 
examiner is asked to provide a second 
opinion addressing only the service 
connected right knee disabilities and 
their impact on the Veteran's employment.

All findings should be described in detail 
and all necessary diagnostic testing 
performed.  A rationale for all opinions 
must be provided.  In an opinion cannot be 
provided without resorting to speculation, 
the examiner must explain why the 
requested opinions cannot be rendered.

3.  After taking any further development 
deemed appropriate, re-adjudicate the 
issues remaining on appeal, to include 
whether the case should be referred for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b) or 4.16(b).  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


